DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, Claims 1-7, filed on 7/01/22, is acknowledged.
The Restriction mailed on 5/11/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups. 
	The Restriction filed on 5/11/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (8-15) or take other appropriate action. An Office Action on the merits of Claims 1-7 now follows.

Specification
The disclosure is objected to because of the following informalities: on page 24, line 20, delete “202” and enter: --1002--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Li et al (US 9,698,134) in view of Hu et al (US 8,573,469).
Regarding claim 1, Li et al teach an electrical element transfer apparatus (Figs. 4-7), which reads on applicants’ claimed invention, including: 
a fixing jig (Fig. 5, 100) in which each of the plurality of electrical elements (10) is disposed at predetermined intervals; 
a movement jig (200) which is movably disposed on an upper portion of the fixing jig (100), and comprises a plurality of first accommodation portion (Fig. 4, Underneath 210) to accommodate at least a part of each of the plurality of electrical elements; and 
an attraction device (Fig. 4, 210) which is disposed in the proximity of the movement jig (200) and is configured to attach each of the plurality of electrical elements (10) to the first accommodation portion of the movement jig (200) by using magnetism (Col. 7, lines 50-56) through the movement jig (200).
However, Li et al do not teach the first accommodation portion as accommodation groove.
Hu et al teach a system to transfer micro devices (Fig. 25, 100) from a carrier substrate (201) to a receiving substrate (Fig. 28, 400) where the micro devices are deeply mounted on the bonding layer (220) forming the accommodation groove for each micro device or LED (100), in order to obtain a proper array of micro LEDs ready for transfer (Col. 1, lines 66-67).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrical element transfer apparatus of Li et al by applying the system to transfer micro LEDs deeply mounted to form the accommodation groove, as taught by Hu et, in order to obtain a proper array of electrical elements on the fixing jig for transferring process. 
Regarding claim 2, Li et al in view of Hu et al teach an electrical element or micro LED transfer apparatus with the first accommodation groove on the transfer jig (100) while Hu et al teach the formed or second accommodation grooves of the carrier substrate or fixing jig (Fig. 25, 220) to be applied, wherein the fixing jig comprises a plurality of second accommodation grooves which are disposed on positions corresponding to the first accommodation grooves of the movement jig, and are configured to accommodate at least a part of the electrical elements, and wherein, when the movement jig (200) faces the fixing jig (100), a space formed by the accommodation groove of the movement jig and the accommodation groove of the fixing jig is equal to or larger than a size of the electrical element.
Regarding claim 3, Li et al teach that the attraction device (Fig. 4, 210) further comprises a magnetism generation portion (Col. 7, lines 50-56) configured to attract the electrical element comprising an element reacting to the magnetism toward the movement jig through the movement jig (200) on an upper portion of the movement jig.
Regarding claim 4, Li et al teach that the electrical element comprises a micro LED (10), and the element comprises a metallic member disposed in at least some areas of the micro LED to react to the magnetism (Col. 7, lines 50-56).
Regarding claim 5, Li et al teach that the fixing jig comprises a planar upper surface and an adhesive member (110) disposed on the upper surface.
Regarding claim 6, Li et al teach that the attraction device further comprises a vacuum suction portion (Col. 7, lines 48-50) configured to suck the electrical elements into the first accommodation grooves through the movement jig.
Regarding claim 7, Li et al teach that the electrical element transfer apparatus is configured to transfer the electrical elements redistributed in the fixing jig (100) from a base material board to a board or silicon substrate (Fig. 6 & 8, 300; Col. 8, lines 14-16) of an electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
July 29, 2022